DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 17-19, in the reply filed on 3/2/2022 is acknowledged.
Claims 9-16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one breathable film shield" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 1 also recites the limitation "the release rate of aromatic molecules" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 4,454,987).
Mitchell discloses a diffuser product, comprising an absorbent paper structure component, the absorbent paper structure component comprising an absorbent paper, the absorbent paper comprising a plurality of pores and a plurality of tiny air channels formed between the pores for creating capillary effects (Fig. 1, carrier member 20; col. 2, lines 11-23 and 40-46), at least one aromatic substance releasably filled in the pores of the absorbent paper of the absorbent paper structure component (col. 2, lines 40-46 and 60-66), and at least one breathable film (Fig. 1, film 12; col. 2, lines 30-39) bonded to an outer side of the absorbent paper or the absorbent paper structure component, the at least one breathable film having a plurality of micropores that are waterproof and breathable (col. 2, lines 30-39). 
Furthermore, claim 1 recites “is used to adjust said at least one aromatic substance to contact with the outside air, thereby controlling the release rate of aromatic molecules evaporated by said at least one aromatic substance through said breathable film and also controlling the outside moisture from penetrating into the inside of the absorbent paper structure component” which is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Mitchell clearly teaches all the structural limitations of the claimed diffuser product. Accordingly, the diffuser product of Mitchell is capable of performing the intended use recited in claim 1. 
Regarding claim 2, Mitchell discloses the at least one breathable film being made from polyethylene (col. 2, lines 30-32).
	Regarding claim 3, Mitchell discloses the at least one breathable film (12) being selectively bonded to at least a part or all or the end of the outer side of the absorbent paper (20), or bonded with the outer side of the absorbent paper structure component at intervals (Fig. 1). 
	Regarding claim 4, Mitchell discloses the absorbent paper structure component being a paper stick that is a single structure paper stick (Fig. 1, member 20). Furthermore, claim 4 defines the product by how the product was made. The limitation “made by casting" is deemed a process limitation. Thus, claim 4 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a paper stick. As shown above, Mitchell suggests such a product.
	Regarding claim 5, Mitchell discloses the absorbent paper structure component being a rolled paper stick having a multilayer structure (Fig. 1). Furthermore, claim 5 defines the product by how the product was made. The limitation “formed by wrapping a planar absorbent paper around a central axis, said rolled paper stick being selectively a solid or hollow shaft" is deemed a process limitation. Thus, claim 5 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a paper stick with a hollow shaft having the same porosity on the first surface and the second surface of the paper. As shown above, Mitchell suggests such a product.
Regarding claim 6, the limitation “said breathable film is peelable” is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Mitchell clearly teaches all the structural limitations of the claimed diffuser product. Accordingly, the diffuser product of Mitchell is capable of performing the intended use recited in claim 6. 
Regarding claim 7, Mitchell discloses at least one aromatic substance including an aromatic odor composition, a volatile substance or a liquid aromatic substance (col. 1, lines 58-68; and col. 2, lines 3-5 and lines 44-66). 

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US 2017/0120729).
	Rasmussen discloses a diffuser product comprising a rolled paper stick, the rolled paper stick being a multilayer structure formed by wrapping a planar absorbent paper around a central axis (paragraph [0025]), the rolled paper stick being selectively a solid or hollow shaft (paragraph [0025]), the planar paper having a first surface and a second surface, a plurality of pores formed on each of the first surface and the second surface and a plurality of micro air channels formed on each of the first surface and the second surface between the pores for creating capillary effects (paragraph [0025]), the first surface and the second surface having the same porosity, the rolled paper stick being dried so that the pores have high saturation absorptivity, and at least one aromatic substance releasably filled in the pores of the dried rolled paper stick (paragraphs [0025-0026]). 
	Regarding claim 18, Rasmussen discloses each of the at least one aromatic substance being a liquid aromatic substance (paragraphs [0021] and [0025]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell.
Mitchell fails to specifically teach the at least one breathable film having multiple layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathable film in Mitchell to include multiple layers, since it has been held that mere duplication of the essential workings parts of a device involves only routine skill in the art. MPEP 2144.04 (VI)(B).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the distinct feature of “said planar absorbent paper has a plurality of tear lines”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781